AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing

UNITED

United States of America

by Mony Coyatss 5h

Defendant

WAIVE

STATES DISTRICT COURT

for the

Southern District of Texas

)
)
) Case No.
int bard :

R OF A PRELIMINARY HEARING

I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed

me of my right to a preliminary hearing unde
32.1.

I agree to waive my right to a prelimi

Date:

G Ib 1A

r Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. P.

nary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. P. 32.1.

Kee> GIS
Py \ of Vori ave Soak

Signature Of defefedon t's attorney

Mon: que inks

Printed nanie ié and bar number of defendant's attorney

4306 1 abyen Pleel,

Address of defendant's attorney

mynt poe @ Ah apoybe law div LOW

E-thail address of defentlant 's attorney

Als 2 y-Fo07

Telephone number of defendant's attorney

 

FAX number of defendant's attorney

 

 

 
